Citation Nr: 0910428	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  04-31 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the residuals of pneumonia.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for allergic rhinitis.

3.  Entitlement to service connection for thrombophlebitis of 
the right ankle.

4.   Entitlement to service connection for colon polyps.

5.  Entitlement to service connection for a right hip 
condition.

6.  Entitlement to service connection for a bilateral knee 
condition.

7.  Entitlement to service connection for alopecia areata.

8.  Entitlement to service connection for a chronic disease 
or disorder manifested by high cholesterol.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran retired from service with 21 years of active 
duty, from July 1969 to July 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, that denied the Veteran's above noted claims.  A 
hearing before the undersigned Veterans Law Judge at the RO 
was held in December 2008.

The issues of entitlement to service connection for a right 
hip disorder and allergic rhinitis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

The Board points out that the Veteran, in his recent hearing 
testimony, indicated that he also wished to claim service 
connection for several genitourinary disorders, including 
hemorrhoids; as such, these issues are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In a decision dated December 1990, the RO denied service 
connection for the residuals of pneumonia.  The Veteran did 
not appeal this decision.

2.  The evidence received since the December 1990 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for the 
residuals of pneumonia.

3.  In a decision dated December 1990, the RO denied service 
connection for allergic rhinitis.  The Veteran did not appeal 
this decision.

4.  The evidence received since the December 1990 RO decision 
does relate to an unestablished fact necessary to 
substantiate the claim of service connection for allergic 
rhinitis.

5.  In December 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal, as to the issues 
of service connection thrombophlebitis of the right ankle, 
was requested.

6.  The Veteran does not have a current diagnosis of colon 
polyps.

7.  The Veteran's current knee disabilities did not manifest 
until many years after service and the preponderance of the 
evidence of record indicates that the Veteran's current knee 
disabilities are not related to service.

8.  The Veteran is not currently diagnosed with alopecia 
areata, or any hair loss disorder.

9.  The medical evidence shows that the Veteran's elevated 
cholesterol levels are not a manifestation of a disability.

10.  The Veteran's current sleep apnea did not manifest until 
many years after service and the preponderance of the 
evidence of record indicates that the Veteran's current sleep 
apnea is not related to service.

11.  The Veteran does not have a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The December 1990 decision of the RO, which denied 
service connection for the residuals of pneumonia, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2008).  

2.  The evidence received since the December 1990 RO 
decision, which denied service connection for the residuals 
of pneumonia, is not new and material and the claim for 
service connection for the residuals of pneumonia not is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008). 

3.  The December 1990 decision of the RO, which denied 
service connection for allergic rhinitis, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2008).  

4.  The evidence received since the December 1990 RO 
decision, which denied service connection for allergic 
rhinitis, is new and material and the claim for service 
connection for allergic rhinitis is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

5.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, as to the issue of thrombophlebitis of the 
right ankle, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

6.  Colon polyps were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

7.  A bilateral knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

8.  Alopecia areata was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

9.  A disability manifested by elevated cholesterol levels 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

10.  Sleep apnea was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

11.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the Veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the appellant as to the basis for the prior 
final denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, the duty to notify was satisfied by way of letters sent 
to the appellant November 2001, August 2004, September 2004, 
and March 2006.  These letters informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and of what evidence the appellant 
should provide.  Therefore, the Board finds that any notice 
errors did not affect the essential fairness of this 
adjudication, and that it is not prejudicial to the appellant 
for the Board to proceed to finally decide this appeal.  The 
appellant was also specifically informed of the law as it 
pertains to effective dates by the March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist 
the appellant with respect to his claims for benefits that 
are being finally decided on this appeal, such as obtaining 
VA and private medical records.  Consequently, the duty to 
notify and assist has been satisfied in this appeal, as to 
those claims now being finally decided.


New and material claims

Historically, the Board notes that the Veteran's claims of 
entitlement to service connection for allergic rhinitis and 
the residuals of pneumonia were last finally denied by a 
December 1990 RO decision.  These claims were both denied at 
that time because, while there was evidence of record that 
showed that the Veteran had pneumonia and rhinitis in 
service, there was no evidence that the Veteran currently had 
pneumonia residuals or rhinitis.

As the Veteran did not file an appeal of this decision, it is 
a final decision.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104, 20.302, 20.1103 (2008).  

Since this decision is final, the Veteran's current claims of 
service connection for the residuals of pneumonia and 
allergic rhinitis may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for pneumonia.  As noted previously, this 
claim was denied not because there was no evidence that the 
Veteran had pneumonia in service, but because there was no 
evidence which showed that the Veteran currently had any 
residuals of his in service pneumonia.  There is still no 
medical evidence of record which shows that the Veteran 
currently has any residuals of his pneumonia.  The Veteran, 
in his December 2008 hearing testimony, indicated that he 
also had pneumonia at the date of his separation, and for 
which he was hospitalized shortly after his separation, and 
which he did not report because he was afraid of his 
separation being delayed.  Further, the Veteran was testified 
that he believed his pneumonia made him more susceptible to 
infections.  The Board notes that there is no medical 
evidence of record showing that the Veteran was diagnosed 
with pneumonia just prior to his separation from service, 
however, even if the Veteran had pneumonia at that time, 
there is still no medical evidence of record showing that the 
Veteran currently has any residuals from any of his bouts of 
pneumonia, and there is no medical evidence showing that the 
Veteran is any more susceptible to infections due to his in 
service diagnosis of pneumonia.  

As the Veteran was previously denied service connection for 
the residuals of pneumonia as there was no medical evidence 
of record showing that the Veteran had any symptoms or 
diagnosis that could be related to residuals of pneumonia, 
and as there continues to be no medical evidence of record 
showing that the Veteran currently has any pneumonia 
residuals, the Board finds that new and material evidence has 
not been submitted sufficient to reopen the Veteran's claim 
of entitlement to service connection for the residuals of 
pneumonia.

However, the Board finds that new and material evidence has 
been submitted as to the Veteran's claim of entitlement to 
service connection for allergic rhinitis.  As noted above, 
the Veteran's claim of entitlement to service connection for 
allergic rhinitis was previously denied because there was no 
evidence which showed that the Veteran currently had allergic 
rhinitis.  However, since that time, several medical records 
have shown the Veteran to have a diagnosis of rhinitis.  As 
this claim was previously denied because the evidence did not 
show that the Veteran had rhinitis, and the evidence does now 
show a diagnosis of rhinitis, the Board finds that the 
evidence is both new and material, and the claim of 
entitlement to service connection for allergic rhinitis is 
therefore reopened.  As such, the issue of service connection 
for rhinitis is discussed below.

Entitlement to service connection for thrombophlebitis of the 
right ankle.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  

At the Veteran's hearing before the undersigned Veterans Law 
Judge in December 2008, the Veteran indicated that he was 
satisfied with the current 10 percent evaluation he had for 
arthritis of the right ankle, and did not wish to further 
pursue the issue of thrombophlebitis of the right ankle.  As 
that hearing transcript is now of record, the requirements 
for withdrawal of this claim have been met.

As the appellant has withdrawn his appeal as to the issue of 
thrombophlebitis of the right ankle, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review an appeal of this issue and it is 
dismissed.


Service connection claims

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 

Where a Veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and certain conditions such as arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for colon polyps.  
In this regard, the Board notes that there is no evidence of 
record showing that the Veteran currently has colon polyps.  
The Veteran has testified that he had colon polyps removed in 
service.  Further, the Veteran's treatment records show that, 
as recently at 1997, he did have a colon polyp removed.  
However, no medical evidence has been presented indicating 
that the Veteran has had colon polyps at any time during the 
course of this appeal.  Specifically, a May 2003 report of 
colonoscopy was normal, with no findings of polyps.  As there 
is no medical evidence of record showing that the Veteran has 
a current diagnosis of colon polyps, the preponderance of the 
evidence of record is against a grant of service connection 
for colon polyps.

Taking into account all relevant evidence of record, the 
Board finds that service connection is not warranted for a 
bilateral knee condition.  In this regard, the Board finds 
that no medical evidence of record has been presented which 
links the Veteran's current knee problems to service, to 
include as secondary to any service connected disability.  
Initially, the Board notes that although the Veteran has 
testified that he injured his knees in service at the same 
time he injured his right ankle, for which he is service 
connected, his service medical records, to include his May 
1990 report of separation, show no treatment for, or 
diagnosis of, any knee condition.  

The medical evidence of record does not show that the Veteran 
was seen for any knee complaints until October 1998, over 18 
years after his separation from service.  At that time, the 
Veteran was seen with a 10 day history of right knee pain, 
and was found to have tendonitis of the right knee, and 
possibly osteoarthritis of the right knee.  The Veteran was 
seen in March 2003 with a one week history of left knee plain 
after incurring a twisting injury playing racquetball, and 
was diagnosed in June 2003 with an acute strain of his left 
medial collateral ligament.  However, none of these medical 
records link these knee problems to service in any way.  With 
no evidence having been presented to indicate that the 
Veteran had a knee disability in service, or for more than 18 
years after his separation from service, and with no medical 
evidence having been presented which links the Veteran's 
current knee disabilities to service, the Board finds that 
the preponderance of the evidence of record is against a 
grant of service connection for a bilateral knee condition.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for alopecia areata.  
In this regard, the Board notes that there is no evidence of 
record showing that the Veteran has, at any time, during or 
after service, been diagnosed with alopecia areata.  Although 
the Veteran has testified that he had patches of baldness in 
service, the Veteran's service medical records do not show 
any diagnosis pertaining to hair loss.  Nor does the medical 
evidence of record show any current diagnosis of hair loss.  
Incumbent on a grant of service connection is a finding that 
the Veteran has the condition for which service connection is 
claimed.  With no medical evidence having been presented to 
show that the Veteran has ever been diagnosed with alopecia 
areata, or any disability concerning hair loss, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for this condition.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a disorder 
manifested by high cholesterol, because high cholesterol 
itself is not considered a disability for VA purposes.  The 
Board notes that the Veteran has testified that he was found 
to have an elevated cholesterol in service in 1988; however, 
his report of separation examination does not show any 
findings of elevated cholesterol.  Nevertheless, even 
assuming that the Veteran currently has an elevated 
cholesterol level, and has had that symptom since service, 
under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
a symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  An 
elevated cholesterol level represents only a laboratory 
finding, and not an actual disability in and of itself for 
which VA compensation benefits are payable.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).

Therefore, hypercholesterolemia alone is not a "disability" 
for VA compensation benefits purposes.  Accordingly, service 
connection will be denied for this claimed condition.  If the 
Veteran develops a disability that he believes is related to 
hypercholesterolemia, he is free to file a claim for service 
connection for such disability.

The law here is dispositive.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Board need not determine the 
relationship of the Veteran's cholesterol to service, but it 
should be noted that there is no competent evidence of 
relevant disease or injury in service or after service 
pertaining to the Veteran's elevated cholesterol level.  As 
such, service connection cannot be granted for elevated 
cholesterol.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for sleep apnea.  In 
this regard, the Board notes that there is no evidence of 
record linking this disability to service.  Although the 
Veteran has testified that he had sleep problems in service, 
the Veteran's service medical records, including his May 1990 
report of separation examination, contain no complaints of, 
or treatment for, any sleep problems.  The Veteran does have 
a current diagnosis of sleep apnea, however, there is no 
evidence of record indicating that the Veteran was diagnosed 
with sleep apnea until August 2001, over 11 years after his 
separation from service.  Further, no medical evidence has 
been presented linking the Veteran's sleep apnea to service.  
With no evidence of a diagnosis of a sleep disorder in 
service or for more than 11 years after service, and with no 
evidence having been presented which links the Veteran's 
current diagnosis of sleep apnea to service, the Board finds 
that the preponderance of the evidence of record is against a 
grant of service connection for this disability.

Finally, taking into account all relevant evidence, the Board 
finds that service connection is not warranted for PTSD.  In 
this regard, the medical evidence of record does not show 
that the Veteran has ever been diagnosed with PTSD.  The 
Veteran's service medical records, to include his May 1990 
report of separation examination, are negative for complaints 
of, or treatment for, any psychiatric disorder, to include 
PTSD.  Further, while the Veteran is currently undergoing 
psychiatric treatment, he has no current diagnosis of PTSD, 
and he appears to be currently treated for only sleep 
problems and occasionally for a diagnosis of depression.  As 
noted above, incumbent on a grant of service connection is a 
finding that the Veteran has the disability for which service 
connection is claimed.  As there is no evidence of record 
that the Veteran has, at any time, been diagnosed with PTSD, 
the Board finds that the preponderance of the evidence of 
record is against a grant of service connection for this 
disability.

As the preponderance of the evidence is against all these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
they must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for the 
residuals of pneumonia is not reopened.

New and material evidence having been submitted, the 
Veteran's claim of entitlement to service connection for 
allergic rhinitis is reopened; to this extent only, the 
Veteran's claim is granted.

The Veteran's claim of entitlement to service connection for 
thrombophlebitis of the right ankle is dismissed.

Entitlement to service connection for colon polyps is denied.

Entitlement to service connection for a bilateral knee 
condition is denied.

Entitlement to service connection for alopecia areata is 
denied.

Entitlement to service connection for a chronic disease or 
disorder manifested by high cholesterol is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for PTSD is denied.




REMAND

As to the Veteran's reopened claim of entitlement to service 
connection for allergic rhinitis, the Board notes that the 
Veteran's service medical records show periodic treatment in 
service for allergies, and the veteran's current medical 
records show treatment for allergies.  As the Veteran had 
allergies in service, and now has allergic rhinitis, the 
Board is of the opinion that the Veteran should be provided 
with a VA examination to determine the etiology of his 
rhinitis.

As to the Veteran's claim of entitlement to service 
connection for a right hip condition, the Board notes that 
the Veteran's May 1990 report of separation examination 
clearly indicates that the Veteran reported a 5 month history 
of hip pain at that time, although a diagnosis related to 
that hip pain was not made.  Currently, the Veteran continues 
to report right hip pain.  Although the Veteran does not have 
a current diagnosis of any hip disability, as the Veteran 
reported hip pain in service and currently has complaints of 
hip pain, the Board finds that the Veteran should be provided 
with a VA examination in order to determine whether the 
Veteran has a current hip disability and whether it is 
related to his in service reports of hip pain.


Accordingly, these claims are REMANDED to the AMC for the 
following action:

1.  Contact the Veteran and request that 
he provide the names and addresses of all 
health care providers who have treated him 
for his hips and rhinitis since service.  
After obtaining any necessary releases, 
please associate all relevant records with 
the claims file that are not already of 
record.

2.  After the above development has been 
completed, and the relevant records 
associated with the Veteran's claims file, 
the Veteran should be scheduled for a VA 
examination to determine the etiology and 
severity of any current hip disability.  
All necessary testing should be 
undertaken.  The examiner should review 
the Veteran's claims file, including his 
service treatment records, and indicate 
such review in his examination report.  
After a thorough review of the Veteran's 
claims file and a thorough examination of 
the Veteran, the examiner should offer an 
opinion, as to any right hip disability 
diagnosed, as to whether it is as least as 
likely as not (i.e., is there at least a 
50 percent probability), that any 
diagnosed hip disability is related to 
service.  All findings, and the reasons 
and bases therefore, should be set forth 
in detail. 

3.  The Veteran should also be scheduled 
for a VA examination to determine the 
etiology and severity of his allergic 
rhinitis.  All necessary testing should be 
undertaken.  The examiner should review 
the Veteran's claims file, including his 
service treatment records, and indicate 
such review in his examination report.  
After a thorough review of the Veteran's 
claims file and a thorough examination of 
the Veteran, the examiner should offer an 
opinion, as to the Veteran's allergic 
rhinitis, as to whether it is as least as 
likely as not (i.e., is there at least a 
50 percent probability), that the 
Veteran's allergic rhinitis is related to 
service.  All findings, and the reasons 
and bases therefore, should be set forth 
in detail. 
 
4.  Following the above, the AMC should 
readjudicate the Veteran's claims of 
entitlement to service connection for a 
right hip disability and allergic 
rhinitis.  In the event that any benefit 
sought is not granted, the appellant and 
his representative should be provided with 
a supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
cooperate by reporting for the examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2008).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


